Case 2:18-cv-09364-DMG-PLA Document 19 Filed 03/18/19 Page 1 of 2 Page ID #:112




 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     SARAH ANDREONI, individually and                Case No.: CV 18-9364-DMG (PLAx)
11
     on behalf of all others similarly situated,     ORDER TRANSFERRING MATTER
12                                                   TO INDIVIDUAL ARBITRATION
13                Plaintiff,                         AND STAYING ACTION [18]

14                vs.
15
     BMW FINANCIAL SERVICES, NA,
16
     LLC, CENTURY WEST BMW, and
17   DOES 1-10, inclusive,
18
                  Defendants.
19
20
21         IT IS HEREBY ORDERED that, pursuant to the Stipulation made by and between
22   Plaintiff Sarah Andreoni ("Plaintiff') and Defendant Century West BMW ("Century"),
23   and for good cause shown:
24         1.     Each of Plaintiff’s claims set forth in the Complaint will be transferred to
25   binding individual arbitration to be decided by an arbitrator with AAA or JAMS;
26         2.     The arbitration shall be subject to the AAA Consumer Arbitration Rules or
27   the JAMS Streamlined Arbitration Rules and Procedures;
28


                                                   -1-
Case 2:18-cv-09364-DMG-PLA Document 19 Filed 03/18/19 Page 2 of 2 Page ID #:113




 1         3.     This action shall be stayed and administratively closed pending a final award
 2   by the arbitrator with respect to each of Plaintiffs claims, with the Court to retain
 3   jurisdiction to enter any arbitrator's award, as necessary. The parties shall file a joint
 4   status report within 15 days after the resolution of the matter in arbitration, indicating
 5   whether there is any need for this case to be reopened.
 6
 7   DATED: March 18, 2019                          ________________________________
 8                                                  DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
